 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 RHEA DONOHUE,                                          Case No. 1:18-cv-00086-DAD-EPG

12                                Plaintiff,              STIPULATION AND ORDER TO
                                                          MODIFY THE SCHEDULING
13                    v.                                  CONFERENCE ORDER [DOC. 18]

14 UNITED STATES OF AMERICA,                              (ECF No. 28)

15                                Defendant.

16

17         On February 26, 2019, the Court conducted a Status Conference. Counsel Adam Stirrup
18 telephonically appeared on behalf of Plaintiff, Rhea Donohue. Counsel Benjamin Hall telephonically

19 appeared on behalf of Defendant, the United States of America.

20         As Ordered by the Court, Plaintiff, Rhea Donohue, and Defendant, the United States of
21 America, through their undersigned attorneys, hereby stipulate and request that the Court modify the

22 Scheduling Conference Order [Doc. 18] as follows:

23         1. The Settlement Conference is re-set for May 30, 2019, at 1:00 PM in Courtroom 10 before
24 Magistrate Judge Erica P. Grosjean.

25         2. Nonexpert Discovery Cutoff is continued to May 30, 2019.
26         3. Expert Disclosure is continued to June 28, 2019.
27         4. Rebuttal Expert Disclosure is continued to July 29, 2019.
28         5. Expert Discovery Cutoff is continued to August 30, 2019.

     STIPULATION AND ORDER TO MODIFY THE SCHEDULING   1
     CONFERENCE ORDER [DOC. 18]
30
 1                                                         Respectfully submitted,

 2   Dated: February 26, 2019                              McGREGOR W. SCOTT
                                                           United States Attorney
 3
                                                          / /s/ Benjamin E. Hall
 4                                                         BENJAMIN E. HALL
                                                           Assistant U.S. Attorney
 5                                                         Attorney for Defendant
 6
     Dated: February 26, 2019                              BARADAT & PABOOJIAN, INC.
 7

 8
                                                          / /s/Adam B. Stirrup
 9                                                         ADAM B. STIRRUP
                                                           Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO MODIFY THE SCHEDULING   2
     CONFERENCE ORDER [DOC. 18]
30
 1                                                    ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 28), and finding good cause, the

 3 Scheduling Conference Order (ECF No. 18) is modified as follows:

 4               1. The Settlement Conference is re-set for May 30, 2019, at 1:00 PM in Courtroom 10

 5                  before Magistrate Judge Erica P. Grosjean.

 6               2. Nonexpert Discovery Cutoff is continued to May 30, 2019.

 7               3. Expert Disclosure is continued to June 28, 2019.

 8               4. Rebuttal Expert Disclosure is continued to July 29, 2019.

 9               5. Expert Discovery Cutoff is continued to August 30, 2019.

10          All other dates and aspects of the Scheduling Conference Order (ECF No. 18), including the

11 pretrial conference and the jury trial date, shall remain in effect.

12

13 IT IS SO ORDERED.

14
        Dated:     March 1, 2019                               /s/
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO MODIFY THE SCHEDULING     3
     CONFERENCE ORDER [DOC. 18]
30
